PER CURIAM:
Jay Timothy Lurz appeals the district court’s order granting summary judgment in part to Defendants, dismissing some claims without prejudice to Lurz alleging them in a new action, and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we dismiss the portion of this appeal challenging dismissal of claims without prejudice, see Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir.1993), deny the motion for appointment of counsel, and affirm for the reasons stated by the district court. See Lurz v. Galley, No. l:07-cv-00073-AMD (D.Md. Mar. 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART; AFFIRMED IN PART.